 1
 2                                                                                   FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON

 3
                                                                            Mar 07, 2019
 4                                                                              SEAN F. MCAVOY, CLERK

 5
                                 UNITED STATES DISTRICT COURT
 6
                               EASTERN DISTRICT OF WASHINGTON
 7
      UNITED STATES OF AMERICA,
 8                                                        Nos. 2:08-CR-00150-WFN-1
                                  Plaintiff,                   2:08-CR-00173-WFN-7
 9
              -vs-                                        ORDER QUASHING WARRANT
10
      DARTANYAN JUEL TURNER
11                                                          US MARSHAL SERVICE ACTION
                                  Defendant.                        REQUIRED
12
13            Pending before the Court is Defendant’s Motion to Quash. ECF No. 144. Defendant
14   requests that the warrant be quashed and converted to a summons. Despite some hiccups, he
15   has made progress including securing employment and housing and worries that an arrest
16   may cause him to lose ground. The Court has reviewed the file and Motions and is fully
17   informed. Accordingly,
18            IT IS ORDERED that:
19            1. Defendant’s Motion to Quash Warrant, filed March 6, 2019, 2:08-CR-0150-
20   WFN-1 ECF No. 144, is GRANTED.
21            2. The pending warrants in both case numbers are QUASHED.
22            3. A summons shall be issued for an initial appearance before a Magistrate Judge.
23            4. Defendant’s Motion to Expedite, filed March 7, 2019, 2:08-CR-0150-WFN-1
24   ECF No. 145, is GRANTED. The underlying Motion was considered on an expedited
25   basis.
26            The District Court Executive is directed to file this Order and provide copies to:
27               • Counsel of record
28               • Magistrate Judge Rodgers



     ORDER QUASHING WARRANT - 1
 1          • United States Probation Officer Richard Law, and
 2          • United States Marshal Service—ACTION REQUIRED
 3       DATED this 7th day of March, 2019.
 4
                                           s/ Wm. Fremming Nielsen
 5                                           WM. FREMMING NIELSEN
 6                                    SENIOR UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER QUASHING WARRANT - 2
